PER CURIAM.
This is defendant’s second appeal to this court in this case. See Butler v. State, 580 So.2d 889 (Fla. 2d DCA), review dismissed, 587 So.2d 1329 (Fla.1991).
As to defendant’s contentions concerning his resentencing following our remand in the first appeal, we conclude that in light of the confusing nature of the resentencing procedure and the order resulting therefrom, justice would best be served by another remand for a second resentencing.
As to defendant’s other contention, we affirm. That contention is that the trial court, following our remand in the first appeal, acted contrary to this court’s opinion in that appeal by adjudicating defendant guilty of attempted manslaughter with a firearm. But section 924.34, Florida Statutes, (1989), authorized this court to direct that adjudication, and, as the state suggests, that adjudication was properly understood by the trial court to have been directed inasmuch as a firearm was clearly involved in defendant’s crime. See § 775.-087(l)(c), Fla.Stat. (1989).
Affirmed in part; reversed and remanded in part for resentencing.
LEHAN, C.J., and PATTERSON and ALTENBERND, JJ., concur.